Citation Nr: 0103676	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-15 913A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the Board of Veterans' Appeals March 1983 decision which 
denied entitlement to an evaluation in excess of 20 percent 
for a herniated disc, L5-S1, with compression to S1 nerve 
root of the left lower extremity.

2.  Whether there was CUE in the Board of Veterans' Appeals 
March 1983 decision which denied entitlement to an effective 
date prior to January 29, 1981, for the assignment of a 
compensable evaluation for a herniated lumbar disc, L5-S1, 
with compression to the S1 nerve root of the left lower 
extremity.  


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on motion by the moving party alleging CUE in a March 
1983 Board decision.  



FINDINGS OF FACT

1.  In March 1983, the Board issued a decision which denied 
entitlement to an evaluation in excess of 20 percent for a 
herniated lumbar disc, L5-S1, with compression to the S1 
nerve root of the left lower extremity, and denied 
entitlement to an effective date prior to January 29, 1981 
for the assignment of a compensable evaluation for a 
herniated lumbar disc, L5-S1, with compression to the S1 
nerve root of the left lower extremity.  

2.  The Board's decision of March 1983 denying entitlement to 
an evaluation in excess of 20 percent for a herniated lumbar 
disc, L5-S1, with compression to the S1 nerve root of the 
left lower extremity was supported by the evidence then of 
record and it is not shown that the applicable statutory and 
regulatory provisions existing at that time were ignored or 
incorrectly applied.

3.  The Board's decision of March 1983 denying entitlement to 
an effective prior to January 29, 1981 for the assignment of 
a compensable evaluation for a herniated lumbar disc, L5-S1, 
with compression to the S1 nerve root of the left lower 
extremity was supported by the evidence then of record and it 
is not shown that the applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied.  




CONCLUSIONS OF LAW

1.  The Board's March 1983 decision denying entitlement to an 
evaluation in excess of 20 percent for a herniated lumbar 
disc, L5-S1, with compression to the S1 nerve root of the 
left lower extremity did not contain CUE.  38 U.S.C.A. § 7111 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 20.1400-20.1411 
(2000).

2.  The Board's March 1983 decision denying entitlement to an 
effective prior to January 29, 1981 for the assignment of a 
compensable evaluation for a herniated lumbar disc, L5-S1, 
with compression to the S1 nerve root of the left lower 
extremity did not contain CUE.  38 U.S.C.A. § 7111 (West 1991 
& Supp. 2000); 
38 C.F.R. §§ 20.1400-20.1411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reflect that upon 
enlistment examination dated in January 1974, the veteran's 
systems were clinically evaluated as normal, with the 
exception of pes planus.  Clinical records dated in 1974 
reflect complaints of urinary frequency, bilateral knee pain, 
and facial irritation from shaving.  A September 1974 
clinical record noted muscle strain of the left lower back 
with full range of motion.  A March 1975 clinical record 
reflects a complaint of back pain since September 1974.  It 
was noted that physical examination showed full range of 
motion and no apparent symptoms.  It was also noted that the 
veteran described low back pain radiating to the left flank.  
An assessment of low back pain was noted in a subsequent 
clinical record dated in March 1975.  An April 1975 radiology 
report of the lumbosacral spine reflects a normal examination 
and noted that disc spaces L4-L5 and L5-S1 could not be 
evaluated.  Clinical records dated in July 1975 reflect 
complaints of chronic low back pain and some pain in the 
medial left thigh from the groin to the knee.  It was noted 
there was no sciatic or radicular symptomatology.  It was 
also noted there was no evidence of lumbar disc disease.  
Questionable chronic prostatitis was noted.  Impressions of 
chronic low back pain were noted in clinical records dated in 
April and May 1976.  Clinical records also reflect treatment 
and complaints relevant to pseudofolliculitis barbae, a sore 
throat, burning on urination, and prostatitis.  

Upon VA medical examination dated in June 1977, the veteran 
complained of low back pain and pain radiating to the upper 
left shoulder and left knee.  The examiner noted full range 
of motion of the back, non-tender vertebrae, a normal left 
shoulder, and a normal left knee.  A diagnosis of low back 
pain, normal examination was noted.  A radiological report of 
the lumbosacral spine reflects an impression of a minor 
anomaly of the last lumbar segment and narrowed L4-L5 
interspace.  

In a July 1977 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) granted entitlement to 
service connection for low back pain, evaluated as 10 percent 
disabling, effective from January 22, 1977.  

A July 1977 VA medical certification and history report 
reflects the veteran complained of low back pain radiating 
down the left leg and thigh.  Physical examination revealed 
full range of motion of the back, no spasm, and no apparent 
pain.  Sciatic stretch was noted as negative.  The record 
reflects that no diagnosis was established; the veteran was 
examined for low back pain.  

Upon VA examination dated in June 1978, the veteran 
complained of back pain, mostly in the left hip, left knee 
pain, and left shoulder and elbow pain.  Physical examination 
revealed no muscular spasm, atrophy, or weakness of the 
paravertebral muscles.  There was complete and normal range 
of motion of the back in all directions.  Straight leg 
raising was negative.  There was no muscular atrophy or 
weakness in the lower extremities.  Neurological examination 
of the lower extremities was entirely negative.  There was no 
loss of sensation to pinprick in either lower extremity.  A 
diagnosis of lumbosacral spine: no residuals of disease or 
injury found on physical examination or x-ray examination at 
that time, was noted.  

In an August 1978 rating decision, the RO reduced the 
evaluation assigned for service-connected low back pain from 
10 percent to noncompensable.  

In an October 1979 decision, the Board denied entitlement to 
a compensable evaluation for a low back disorder. 

Upon VA medical examination dated in December 1980, the 
veteran complained of low back pain since 1974 as well as 
pain in the hip and leg since 1976.  The veteran also 
complained of neck and shoulder pain on the left side.  
Physical examination revealed no muscular spasm, atrophy, or 
weakness of the paravertebral muscles.  There was complete 
normal range of motion of the back in all directions.  
Straight leg raising was noted as negative bilaterally.  
Neurological examination of the lower extremities was 
entirely negative.  There was no loss of sensation to 
pinprick in either lower extremity.  It was noted that x-ray 
examination of the lumbosacral spine revealed L4-L5 
degenerative disc disease with minimal reversed 
spondylolisthesis.  A diagnosis of back and lumbosacral spine 
minimal reversed spondylolisthesis, L4 on L5, first degree, 
congenital or developmental, was noted.  

A January 29, 1981 VA clinical record reflects a notation of 
chronic low back and left sciatic pain and muscle spasm.  In 
February 1981, the veteran complained of anxiety and 
depression secondary to back pain.  An assessment of chronic 
sciatic pain was noted.  It was also noted that the veteran 
had not learned to deal with that pain in an effective 
manner.  An impression of chronic lumbosacral strain was also 
noted in a February 1981 VA orthopedic clinical record.  A 
December 1981 clinical record notes the veteran complained of 
chronic low back and left sciatic pain.  A diagnosis of 
chronic mechanical back problem with sciatica was noted.  

In a March 1982 decision, the Board remanded the issue of 
entitlement to a compensable evaluation for low back strain 
to the RO.  

A March 1982 VA clinical record reflects a complaint of 
chronic back pain.  The veteran was treated with medication.  

Upon VA medical examination dated in May 1982, the veteran 
complained of low back pain radiating down the left lower 
extremity.  The examiner opined that the history, clinical 
findings and review of the claims folder and medical records 
was consistent with the diagnosis of chronic lumbar herniated 
disc, which extended back into active service.  The examiner 
also noted that the current examination was compatible with 
an L5-S1 disc with a compression of the S1 root, causing 
sensory disturbance in the lateral aspect of the left foot.  

In a June 1982 rating decision, the RO determined, in 
pertinent part, that a 20 percent evaluation was warranted 
for a lumbar herniated disc, L5-S1, with compression to the 
S1 nerve root, left lower extremity, formerly evaluated as 
low back strain, effective from January 29, 1981.  

In a March 1983 decision, the Board denied entitlement to an 
evaluation in excess of 20 percent for a herniated lumbar 
disc, L5-S1, with compression to the S1 nerve root of the 
left lower extremity and denied entitlement to an effective 
prior to January 29, 1981 for the assignment of a compensable 
evaluation for service-connected herniated lumbar disc, L5-
S1, with compression to the S1 nerve root of the left lower 
extremity.  

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  38 C.F.R. § 20.1403 (2000), 
relates to what constitutes CUE and what does not.  It 
provides as follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the 
result would have been manifestly different but for 
the error.  Generally, either the correct facts, as 
they were known at the time, were not before the 
Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.

(b) Record to be reviewed.  (1) General:  Review for 
clear and unmistakable error in a prior Board 
decision must be based on the record and the law that 
existed when that decision was made.  (2) Special 
Rule for Board decisions issued on or after July 21, 
1992:  For a Board decision issued on or after July 
21, 1992, the record that existed when that decision 
was made includes relevant documents possessed by VA 
not later than 90 days before such record was 
transferred to the Board for review in reaching that 
decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must 
have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  If 
it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be 
clear and unmistakable.  

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis:  A new 
medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  (2) Duty 
to assist: The Secretary's failure to fulfill the 
duty to assist.  (3) Evaluation of evidence:  A 
disagreement as to how the facts were weighed or 
evaluated.  

(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct 
application of a statute or regulation where, 
subsequent to the Board decision challenged, there 
has been a change in the interpretation of the 
statute or regulation.  

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
More specifically, it was observed that Congress intended 
that the VA adopt the Court's interpretation of the term 
"CUE."  Indeed, as was discussed in the notice of proposed 
rulemaking, 63 Fed. Reg. 27534 (1998), the sponsor of the 
bill that became the law specifically noted that the bill 
would "not alter the standard for evaluation of claims of 
CUE."  143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) 
(remarks of Rep. Evans, sponsor of H.R. 1090, in connection 
with House passage).  Therefore, the Board is permitted to 
seek guidance as to the existence of CUE in prior Board 
decisions based on years of prior Court decisions regarding 
CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

As stated by the Court, for CUE to exist: (1) "[e]ither the 
correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenhemier v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell, 3 Vet. App. at 313.  "It must always 
be remembered that CUE is a very specific kind of 'error.'"  
Fugo, 6 Vet. App. at 43.  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

The law and regulations applicable at the time of the March 
1983 Board decision provided that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity with 
separate diagnostic codes identifying the various 
disabilities.  See 38 C.F.R. Part 4 (1982).   The veteran's 
service-connected herniated lumbar disorder was evaluated by 
the Board pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1982), which provided that a 20 percent evaluation was 
warranted for moderate conditions with recurring attacks.  A 
40 percent evaluation was warranted for a severe condition, 
recurring attacks, with intermittent relief.  Pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief, warranted a 60 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1982).  

In regard to the issue of entitlement to an earlier effective 
date, the applicable regulation provided that an evaluation 
and award of disability compensation based on a claim for 
increase will be the date of receipt of the claim or date 
entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 
(1982).  

In this case, the record fails to provide a basis on which to 
conclude that the March 1983 Board decision was clearly 
erroneous.  In regard to the increased evaluation issue, the 
March 1983 Board decision noted the veteran's service medical 
history and subsequent medical history in detail and 
concluded that an evaluation in excess of 20 percent was not 
warranted.  The record does not reflect a failure on the part 
of the Board to consider evidence then of record, nor does it 
reflect an incorrect application of the applicable law and 
regulations.  The veteran has alleged that the Board ignored 
medical evidence and that doubt was in his favor.  The 
contentions of the veteran, at best, amount to a disagreement 
with the outcome of the March 1983 decision.  An argument 
that the Board should have weighed or evaluated the evidence 
differently can not form the basis for a finding of CUE.  See 
38 C.F.R. § 20.1403(d)(3).  

Thus, in regard to the Board's March 1983 decision denying 
entitlement to an evaluation in excess of 20 percent for a 
herniated lumbar disc, L5-S1, with compression to the S1 
nerve root of the left lower extremity, a review of the 
record reflects no error in the Board's adjudication of the 
veteran's appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  

In regard to the issue of entitlement to an earlier effective 
date, in an October 1979 decision, the Board denied 
entitlement to a compensable evaluation for a low back 
disorder.  In December 1980, a VA examination report noted a 
diagnosis of back and lumbosacral spine minimal reversed 
spondylolisthesis, L4 on L5, first degree, congenital or 
developmental and was thus essentially negative for a 
service-connectable back disorder.  The next definite 
evidence of additional back disability was a January 29, 1981 
VA clinical record noting chronic low back and left sciatic 
pain.  Thus, the Board determined that an earlier effective 
date prior to January 29, 1981 for the assignment of a 
compensable evaluation for the veteran's service-connected 
back disability was not warranted as that was the earliest 
date at which it was ascertainable that an increase in 
disability had occurred.  

Upon review of the record, the Board finds no basis upon 
which to conclude that the March 1983 Board decision was 
clearly erroneous.  The veteran's contends that the Board 
ignored medical evidence and that reasonable doubt was in his 
favor.  A review of the March 1983 Board decision and the 
record does not support the veteran's contention that 
evidence was ignored.  The record also fails to indicate that 
applicable law and regulations were ignored or incorrectly 
applied.  As previously noted, an argument that the Board 
should have weighed or evaluated the evidence differently 
cannot form the basis for a finding of CUE.  See 38 C.F.R. 
§ 20.1403(d)(3).  

Thus, in regard to the Board's March 1983 decision denying 
entitlement to an effective prior to January 29, 1981 for the 
assignment of a compensable evaluation for a herniated lumbar 
disc, L5-S1, with compression to the S1 nerve root of the 
left lower extremity, a review of the record reflects no 
error in the Board's adjudication of the veteran's appeal 
which, had it not been made, would have manifestly changed 
the outcome when it was made.  



ORDER

The motion for revision of the March 1983 Board decision 
denying entitlement to an evaluation in excess of 20 percent 
for a herniated lumbar disc, L5-S1, with compression to the 
S1 nerve root of the left lower extremity on the grounds of 
CUE is denied.  

The motion for revision of the March 1983 Board decision 
denying entitlement to an effective prior to January 29, 1981 
for the assignment of a compensable evaluation for a 
herniated lumbar disc, L5-S1, with compression to the S1 
nerve root of the left lower extremity on the grounds of CUE 
is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 



